RECOMMENDED FOR FULL-TEXT PUBLICATION
                             Pursuant to Sixth Circuit Rule 206
                                     File Name: 11a0286p.06

                UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT
                                   _________________


                                               X
                                                -
 RUTH SEA,
                                                -
                                         Petitioner,
                                                -
                                                -
                                                    No. 09-4031
           v.
                                                ,
                                                 >
                                                -
                                 Respondent. -
 ERIC H. HOLDER, JR., Attorney General,
                                                -
                                               N
                       On Petition for Review of an Order
                      of the Board of Immigration Appeals.
                               No. A099 997 008.
                                  Argued: October 7, 2011
                          Decided and Filed: November 8, 2011
   Before: MARTIN and GRIFFIN, Circuit Judges; ANDERSON, District Judge.*

                                    _________________

                                          COUNSEL
ARGUED: Guy Sohou, LAW OFFICE OF GUY SOHOU, PLLC, Detroit, Michigan,
for Petitioner. Anthony J. Messuri, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent. ON BRIEF: Guy Sohou, LAW OFFICE OF GUY
SOHOU, PLLC, Detroit, Michigan, for Petitioner. Anthony J. Messuri, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.
                                    _________________

                                          OPINION
                                    _________________

        BOYCE F. MARTIN, JR., Circuit Judge. Ruth Sea seeks review of the Board
of Immigration Appeals’s order denying her applications for asylum, withholding of
removal, Convention Against Torture protection, and cancellation of removal. After


        *
        The Honorable S. Thomas Anderson, United States District Judge for the Western District of
Tennessee, sitting by designation.


                                                1
No. 09-4031        Sea v. Holder                                                 Page 2


filing her notice of appeal before this Court, Sea’s newly retained counsel discovered
that one of the principal documents relied on by the Immigration Judge in support of his
determination that Sea was not credible had been improperly translated. Therefore, we
STAY the appeal to allow Sea to first bring this issue before the Board of Immigration
Appeals.

       A native and citizen of Côte d’Ivoire, Sea was charged with removability as an
alien present in the United States without having been admitted or paroled. Sea
conceded that she was present without having been admitted or paroled and applied for
asylum, withholding of removal, Convention Against Torture protection, and
cancellation of removal.

       The Immigration Judge heard Sea’s applications and found her not credible. At
the hearing, Sea presented a translation of a medical record that stated she had been
wounded in her leg during a protest. The Immigration Judge noticed that the record was
dated March 9, 1994, but that the record stated that Sea received treatment through
March 29. The Immigration Judge asked Sea to explain how the author of the record
could “predict the future.” Sea responded that she convalesced nearby at her sister’s
apartment and returned to the medical clinic for additional treatment for some time
following.

       The Immigration Judge found that Sea was not credible, relying in large measure
on the inconsistency in the medical record Sea submitted. The Immigration Judge
remarked: “It would be, of course, impossible for the report to foresee 21 days of
treatment on the date that it was issued. Respondent was simply unable to explain away
this discrepancy whatsoever.” The Immigration Judge concluded that the medical
records were fraudulent and “clearly and totally erroneous” because “it would be
impossible for the document to be issued on March 9th, 1994, discussing treatment of
her [for] 21 days when the actual occurrence was on March 9th, 1994.”

       After filing a notice of appeal before this Court, Sea’s new counsel discovered
that the medical record had been translated incorrectly. Counsel submitted an affidavit
No. 09-4031         Sea v. Holder                                                 Page 3


from the company that translated the record and a corrected translation. The original
translation stated that Sea “received medical treatment for 21 days from 03/09/1994 -
03/29/1994.” However, the corrected translation explains that the document actually
stated “the patient is on medical rest for Twenty One days from March 9, 1994 to March
29, 1994.”

       Because the translation error appears to have contributed substantially and
directly to the Immigration Judge’s adverse credibility determination, we stay the appeal
so that Sea can present the translation error in the first instance to the Board of
Immigration Appeals. Motions to reopen generally must “be filed within 90 days of the
date of entry of a final administrative order of removal.” 8 U.S.C. § 1229a(c)(7)(C)(i).
However, as this Court explained in Barry v. Mukasey, 524 F.3d 721, 723 (6th Cir. 2008)
(internal quotation marks and citations omitted), this time limit is subject to four
exceptions:

               (1) where the [Board] reopens the proceedings sua
               sponte; (2) where the parties agree to reopen the
               proceedings; (3) changed circumstances in the country of
               nationality of which there is new, material evidence that
               could not have been discovered or presented at the time
               of the original proceeding; and (4) certain in absentia
               decisions.

       Therefore, because the translation error appears to have contributed substantially
to the Board’s decision to deny relief, we STAY the appeal pending resolution of Sea’s
motion to reopen.